TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 19, 2013



                                     NO. 03-11-00087-CR


                                Thomas Dale DeLay, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND GAULTNEY*
        REVERSED AND RENDERED -- OPINION BY JUSTICE GOODWIN;
              DISSENTING OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was error in the trial court’s judgments of

conviction: IT IS ORDERED, ADJUDGED and DECREED by the Court that the trial court’s

judgments of conviction be reversed; and judgments are rendered that the defendant,

Thomas Dale DeLay, is not guilty of the offenses of money laundering and conspiracy to commit

money laundering, as charged in the indictment; and having been acquitted thereof, that he be

discharged from all further liability for such offenses and charges herein tried; and it is further

ORDERED, by the Court that this decision be certified below for observance.

* Before David Gaultney, Justice, Ninth Court of Appeals, sitting by assignment. See Tex.
      Gov’t Code § 74.003(a).